      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 1 of 29 PageID #:1




                 UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
__________________________________________
                                           :
UNITED STATES SECURITIES                   :
AND EXCHANGE COMMISSION,                   :
                                           :
                  Plaintiff,               :
                                           : CASE NO. 19-cv-7528
            v.                             :
                                           :
ASHIK DESAI,                               : JURY DEMANDED
                                           :
                  Defendant.               :
                                           :
_________________________________________ :

                                        COMPLAINT

       Plaintiff United States Securities and Exchange Commission (the “SEC” or

“Commission”) alleges as follows:

       1.     This case centers on a fraud perpetrated by several executives at

ContextMedia Health, LLC – including Defendant Ashik Desai – in the course of raising

nearly half a billion dollars from investors for the company in the first half of 2017 (the

“Capital Raise”).

       2.     ContextMedia – which was later rebranded as Outcome Health (“Outcome”)

– was a private, Chicago-based healthcare advertising company that charged clients, mostly

pharmaceutical companies, to display ads on TVs and other devices in doctors’ offices. In

the lead up to the Capital Raise, Outcome’s CEO (“Executive A”), President (“Executive

B”), CFO (“Executive C”) (collectively, “Executives A-C”), and Desai (Outcome’s

Executive Vice President of Business Growth and Analytics) portrayed Outcome as an

overwhelming success. Starting in the second half of 2016, they regaled investors with

Outcome’s history of exponential revenue growth, touted Outcome’s vast and growing
      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 2 of 29 PageID #:1




network of participating doctors’ offices, and shared the results of third-party return-on-

investment (“ROI”) studies showing that Outcome’s clients, on average, enjoyed a 5:1

return on their advertising dollar (which was more than any other advertising medium).

       3.      Unfortunately, the narrative Outcome spun for prospective investors was a

sham. In reality, Outcome’s success was built largely on a simple and pervasive fraud:

Outcome was routinely billing clients – and recognizing revenue – for ads it never ran. In

the years leading up to the Capital Raise, Outcome routinely lied to its clients at every stage

of its ad campaigns, including (1) lying to potential clients about the number of offices and

devices in Outcome’s network purportedly available to run the client’s ads, (2) executing

contracts with clients that included offices and devices that, in reality, were not available for

the ad campaign, (3) falsely assuring clients that campaigns had been delivered in

accordance with the contracts when, in reality, Outcome routinely failed to deliver ads on

the number of devices it had promised, and (4) manipulating third-party ROI studies to

make the ad campaigns appear more successful than they actually were. Outcome then

billed the clients as if it had performed in full and recognized the revenue for ads that were

never delivered.

       4.      Desai and Executives A-C each knew about the vast consumer fraud at the

heart of Outcome’s business and helped perpetuate it. For his part, Desai – following the

practice of (and training provided by) Executives A-C – provided false information to

prospective clients about the offices and devices available for their ads and helped falsify the

ROI studies sent to customers to assure them that the ads were performing as promised.

       5.      The fraud at the core of Outcome’s business infected Outcome’s Capital

Raise. Outcome provided prospective investors with audited financial statements for the




                                                2
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 3 of 29 PageID #:1




2015 and 2016 fiscal years that included ad revenue that Outcome had never earned. As a

result, the financial statements provided to investors overstated Outcome’s revenue in 2015

and 2016 by at least 23%. Outcome also gave investors approximately 28 ROI studies, at

least 12 of which had been manipulated to provide the illusion that the ad campaign had

met performance guarantee thresholds.

       6.      Outcome’s private offering – fueled by the fraudulent narrative provided by

Executives A-C and Desai – proved very successful. From August 2016 through July 2017,

Outcome raised approximately $487 million from investors, $225 million of which went to

its co-founders – Executive A and Executive B. Executives A-C and Desai never told

investors the truth about Outcome’s fraudulent business practices or its actual financial

performance.

       7.      In October 2017, the Wall Street Journal published an article exposing

Outcome’s fraudulent business practices and describing Desai’s role in deceiving Outcome’s

clients. In the wake of the article and a subsequent internal investigation, Desai and

Executives A-C left the company. Outcome was forced to offer refunds and free future

advertising to its clients, Outcome’s revenue plummeted, and investors – who assumed

ownership of the company – were left to pick up the pieces.

       8.      By defrauding investors in Outcome, Desai committed (and/or aided and

abetted) securities fraud in violation of Section 10(b) of the Securities Exchange Act of 1934

(the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. 240.10b-5],

and Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)].




                                               3
      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 4 of 29 PageID #:1




                                 JURISDICTION AND VENUE

           9.    The SEC brings this action under Securities Act Section 20(b) [15 U.S.C. §

77t(b)], and Exchange Act Sections 21(d) and (e) [15 U.S.C. §§ 78u(d) and 78u(e)].

           10.   This Court has jurisdiction over this action pursuant to Section 22 of the

Securities Act [15 U.S.C. § 77v] and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

           11.   Venue is proper in this Court pursuant to Section 27 of the Exchange Act [15

U.S.C. § 78aa]. Many of the acts, practices, and courses of business underlying the alleged

violations occurred within the jurisdiction of the United States District Court for the

Northern District of Illinois.

           12.   During the alleged fraud described below, Desai was a resident of Chicago,

Illinois. He was an officer of Outcome and worked out of Outcome’s Chicago, Illinois

offices.

           13.   Defendant directly and indirectly used the means and instruments of

transportation and communication in interstate commerce in connection with the acts,

practices, and courses of business alleged in this Complaint.

                                         DEFENDANT

           14.   Ashik Desai, age 26, resides in Philadelphia, Pennsylvania. In June 2012,

while still attending university, Desai joined Outcome as an intern. After graduating in the

summer of 2013, Desai started working for Outcome full-time. After a series of quick

promotions, Desai became an Executive Vice President and eventually assumed leadership

of Outcome’s team of data analysts. Desai was placed on leave shortly before an October

13, 2017 article published in the Wall Street Journal outlined the fraudulent business

practices at Outcome. Desai formally resigned in April 2018.



                                                 4
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 5 of 29 PageID #:1




                                   RELATED PARTIES

      15.     ContextMedia Health, LLC (“Outcome”), is a Delaware limited liability

company formed on October 6, 2014, and headquartered in Chicago, Illinois. The company

began doing business under the name Outcome Health around the time of the Capital Raise.

Before the Capital Raise, Executive A controlled 80% of Outcome, and Executive B owned

the remaining 20%. Executive A and Executive B owned and controlled Outcome until they

resigned in connection with Outcome’s internal investigation of the fraud alleged in this

Complaint.

      16.     Outcome Holdings, LLC (“Outcome Holdings”), is a Delaware limited

liability company formed on January 31, 2017, and headquartered in Chicago, Illinois. It is

a holding company that was formed in connection with the Capital Raise. From its

formation until May 2019, Outcome Holdings owned Outcome through a subsidiary. After

the Capital Raise – and the creation of the new holding company – Executive A and

Executive B owned approximately 90% of Outcome Holdings and the investors owned

approximately 10%.

                                           FACTS

Background Related to Outcome, the Defendant, and Executives A-C

      17.     Outcome is a privately-owned healthcare advertising company that broadcasts

educational healthcare content and pharmaceutical commercials on TVs, tablets, and

interactive wallboards installed in doctors’ offices. Outcome owns the viewing devices,

installs them in waiting rooms and examination rooms in Outcome’s network of medical

practices, and then sells advertising time to pharmaceutical companies interested in

marketing products directly to doctors and patients at the point of care.



                                              5
      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 6 of 29 PageID #:1




       18.     Executive A and a university classmate founded Outcome in 2006. Executive

B, who attended the same university, joined Outcome in 2007.

       19.     In November 2009, Executive A’s original business partner left Outcome.

From that point on, Executive A and Executive B owned and controlled the company.

Executive A served as CEO and Executive B served in various positions including

President, and they referred to themselves as the “co-founders” of Outcome.

       20.     Executive C also met Executive A at university and joined Outcome in 2012

as its COO. When Outcome’s CFO resigned in April 2015, Executive C took over as CFO

and held that position until he resigned almost three years later.

       21.     Desai – who had previously been an intern at Outcome – joined the company

full-time shortly after graduating from Executive A’s alma mater in 2013. His first title was

Vice President of Business Growth and Analytics. Desai received a rapid series of

promotions and, by the end of 2013, he was supervising Outcome’s sales team as well as its

team of analysts. Desai reported directly to Executive A, and he took direction from

Executives A-C during his employment at Outcome.

       22.     Outcome’s employees viewed Executives A-C and Desai as Outcome’s “inner

circle.” It was widely understood among Outcome’s employees that all significant decisions

for the company were made by them.

Outcome’s Management Raised Nearly $500 Million While Deceiving Investors About
Outcome’s Performance

       23.     In the second half of 2016, Outcome started discussions with several large

institutional investors about the possibility of raising capital.

       24.     Outcome provided offering materials to the investors that touted Outcome’s

purportedly rapid revenue growth and the industry leading effectiveness of its advertising


                                                 6
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 7 of 29 PageID #:1




campaigns. Outcome also provided investors access to an electronic “data room” that

contained, among other things: (a) Outcome’s audited financial statements for the fiscal

years ended 2013 through 2015, (b) unaudited financial statements as of August 31, 2016

and September 30, 2016, and (c) approximately 28 ROI studies purportedly prepared by an

independent third party showing the effectiveness of the ad campaigns. Outcome provided

the 2016 audited financial statements to investors in April 2017 after the financial

statements were issued.

       25.    In addition, in at least three separate in-person meetings in late 2016 and early

2017, Executives A-C and Desai met with prospective institutional investors and presented a

summary of Outcome’s business model, its financial condition, and the results of the third-

party ROI studies. During the in-person presentations, Executive C generally presented

financial information to the investors while Executive A, Executive B, and Desai answered

investor questions. Executive A and Desai discussed Outcome’s ROI results with at least

two of the investors.

       26.    The materials that Outcome’s officers provided to prospective investors – and

the in-person presentations to investors attended by management (including Desai) –

portrayed Outcome as an unambiguous success story. For example, Outcome’s audited

financial statements showed revenue doubling from $62 million in 2015 to approximately

$129 million in 2016. Perhaps most critically, the presentations that Outcome gave to

investors indicated that Outcome’s clients experienced an average ROI of 5:1 when

advertising through Outcome’s network – a rate that purportedly exceeded any other form

of healthcare advertising.




                                               7
      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 8 of 29 PageID #:1




       27.     After plying prospective investors with this narrative of unabated, rapid

growth, Executives A-C and Desai completed a successful offering. From August 2016 to

July 2017, Outcome raised $487 million mainly from 13 institutional investors. This offering

implied a valuation for Outcome well above $4 billion.

       28.     As part of the 2017 Capital Raise, Executive A and Executive B effectively

gave up approximately 10% of their ownership interest in Outcome to a newly formed entity

called Outcome Holdings. The investors then bought common shares of a new entity called

Outcome, Inc., which in turn bought units in Outcome Holdings for $487 million. Those

common shares – which conveyed to investors an equity interest in Outcome – were

“securities” as defined in Securities Act Section 2(a)(1) [15 U.S.C. § 77b(a)(1)].

       29.     As part of the Capital Raise, a separate company solely owned by Executive

A and Executive B received a distribution from Outcome of $225 million. Outcome used the

remaining $262 million from the Capital Raise to pay for the company’s operating expenses.

Executive A and Executive B retained majority ownership and voting control over Outcome

in the wake of the Capital Raise.

       30.     As described in detail below, the information that Outcome, Executives A-C,

and Desai provided to prospective investors – both in writing and during in-person meetings

– was materially false and misleading. Far from being an unbridled success, Outcome was

routinely failing to deliver the advertising services it promised to its pharmaceutical clients

and was hiding those failures from its clients. As a result, Outcome consistently recognized

revenue that it had not earned, rendering the financial statements it provided to investors

materially false. Generally Accepted Accounting Principles (“GAAP”) requires that revenue




                                                8
      Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 9 of 29 PageID #:1




shall be realized or realizable and earned before it may be recognized. Those conditions are

typically met at the time the product or service is delivered.

       31.     In addition, Outcome routinely falsified third-party ROI studies that it

provided to investors. These fake reports hid Outcome’s delivery failures and created the

illusion that Outcome’s advertising campaigns were as effective as promised.

       32.     Desai and Executives A-C knew about – and participated in – Outcome’s

ongoing fraudulent business practices in the years leading up to the Capital Raise. And,

each of them made material misstatements to investors or omitted material information that

made the information provided to investors misleading. Desai helped Executives A-C

construct the narrative for prospective investors that Outcome was flourishing, and neither

Desai, nor Executives A-C disclosed that, in reality, Outcome was (a) consistently failing to

deliver on its contracts, (b) billing clients for services it did not deliver, and (c) improperly

recognizing millions of dollars of revenue which it had not earned.

Outcome Health’s Fraudulent Business Practices That Desai and Executives A-C Hid
from Investors

       33.     Outcome’s business model presented a conundrum familiar to many start-up

firms – a challenge that Executive A dubbed the “chicken and egg problem.” Outcome

needed advertising revenue to pay for the recruitment of doctors’ offices and installation of

thousands of TVs and other viewing devices. The reverse was also true: Outcome needed a

large, functioning network of doctors’ offices with installed devices so it could sell ad

campaigns to generate revenue.

       34.     Executive A and Executive B could have solved this problem by employing

so-called “growth campaigns” that had monthly targets, anticipated network growth over

time, and charged clients only for those devices that actually ran the ads. However,


                                                 9
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 10 of 29 PageID #:1




Outcome elected not to widely adopt this solution, as only a small minority of its contracts

with pharmaceutical clients were growth campaigns.

       35.     Instead, Executive A claimed that he could solve the “chicken and egg”

problem by predicting the future. Outcome forecasted the number of offices and devices it

hoped to install by a certain date and then contracted with the client to run ads in those

offices and devices (without actually telling the client that the identified offices and devices

were a “projection”). Executives A-C and Desai referred to this solution as “selling on

futures.”

       36.     This practice of “selling on futures” created an obvious fraud risk – i.e., the

risk that Outcome would sell ad space on devices that it couldn’t provide. Even Executive A

acknowledged this risk. In 2012, in a presentation with Executive B to other entrepreneurs,

Executive A admitted that, if the company failed to deliver ads on the number of devices it

sold, then “it’s fraud, right, I mean you’re selling something you don’t have.”

       37.     Executive A’s speech was prescient. In the years following that speech,

Outcome routinely sold ad time on devices that it did not have, falsely assured clients that

Outcome had a sufficient inventory of offices with devices to run the contracted-for ads,

billed clients as if the campaigns had been delivered as promised, and recognized revenue

for the ads that never ran.

       38.     Executive A’s “selling on futures” slogan obscured the reality: Executive A

and Executive B – with the active assistance of Executive C and Desai – “solved” the

“chicken and egg” problem by committing fraud at every stage of Outcome’s relationship

with its pharmaceutical clients. First, before the contract was signed, Executives A-C and

Desai lied to prospective clients about the quantity and characteristics of the doctors’ offices




                                               10
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 11 of 29 PageID #:1




and devices in its network. Second, Outcome failed to deliver offices and devices as required

by its contracts, while Executives A-C and Desai lied to clients to conceal the delivery

failures. Third, Desai (following the practices of Executives A-C) manipulated the results of

the ROI studies that were supposed to measure the effectiveness of the advertising

campaigns. Finally, Outcome invoiced its clients for the full contractual amount and then

recognized the resulting revenue (which Outcome had not earned).

       39.    These lies later infected the 2017 Capital Raise. The financial statements

provided to prospective investors included fraudulently inflated revenue and the ROI studies

given to prospective investors included the manipulated performance data.

       Pre-Contract: Outcome Lies About Doctors’ Offices and Devices Available for Ads

       40.    At times, before signing a contract, Outcome and its pharmaceutical clients

engaged in a process called “list match” to determine the number of doctors’ offices and

devices available in Outcome’s network for the clients’ ads.

       41.    Outcome told pharmaceutical clients that Outcome could target the clients’

ads to patients of a specific medical specialty. For example, manufacturers of arthritis

medication could target rheumatologists while makers of anti-arrhythmia medication could

target cardiologists. Outcome also offered certain clients “exclusivity” – i.e., Outcome

guaranteed that competing drugs would not be advertised in the same offices.

       42.    Outcome was supposed to provide clients with either a list of doctors’ offices

that could run the ad campaign or the total number of available offices and devices. Clients

relied on Outcome to provide accurate information about the number of offices and devices

available to run the ads.




                                              11
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 12 of 29 PageID #:1




       43.     Instead of providing accurate data, Outcome routinely inflated the number of

devices and doctors’ offices that would broadcast the client’s ads. Outcome did this by

including doctors’ offices that: (a) were in the wrong specialty area, (b) already had been

sold to another client with exclusive rights to that office, (c) were still being recruited,

and/or (d) had no relationship with Outcome.

       44.     Desai and Executives A-C did not warn Outcome’s clients that Outcome was

“selling on futures,” or that the list match was a “projection” of medical practices Outcome

hoped to have in its network at a future date. To the contrary, clients were led to believe that

offices and devices on the list match were members of Outcome’s network and would run

the clients’ ads.

       45.     From 2012 until the second half of 2013, Executive A and Executive B were

directly involved in providing fake list match results to clients. They each directed

Outcome’s employees to include offices and devices in the list match that were not in

Outcome’s network.

       46.     Starting in the second half of 2013, Executive A and Executive C trained

Desai to perform the list matches. As he was trained on the list match process, Desai

observed Executive A, Executive B, and others fraudulently manipulating the lists by

including offices and devices that were not in Outcome’s network. Executives A-C expressly

instructed Desai not to disclose to clients that the list matches included projections.

       47.     After he was trained by his superiors, Desai supervised the list match process

from the second half of 2013 through 2017. Desai followed the same practice previously

used by Executives A-C: he determined the number of doctors’ offices and devices that




                                                12
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 13 of 29 PageID #:1




Outcome wanted to sell to a client and then hit that target by instructing analysts to include

offices and devices that were not yet in Outcome’s network.

       48.     Executives A-C each knew that Desai was routinely including offices and

devices in the list match that were not available to run the clients’ ads.

       Contract Performance: Outcome Sells Inventory It Does Not Have

       49.     After the list match process was completed, Outcome executed written

contracts which set forth the terms for the customer’s ad campaign. Generally, the contract

specified the quantity and type of doctors’ offices and/or devices in which the ads would be

displayed. It was important to Outcome’s clients that the ads ran as specified in the contract.

       50.     Just as in the list match process, Desai and Executives A-C did not tell

Outcome’s clients that the number of offices and/or devices identified in the contract were a

“projection” or represented Outcome “selling on futures.” By hiding this key information,

Desai, Outcome and Executives A-C led Outcome’s clients to believe that the contracts

accurately reflected the number of offices and/or devices that Outcome could provide.

       51.     After signing the contract, Outcome was supposed to run the client’s ads in

the doctors’ offices and on the devices specified in the contract. But, Outcome routinely

failed to deliver the ads as promised. Outcome frequently delivered the ads in the wrong

type of office – for example, in a general practitioner’s office instead of a rheumatologist’s

office – and in fewer offices and/or devices than contracted.

       52.     The delivery shortfalls at Outcome were long-standing, persistent, and

egregious. They affected the overwhelming majority of Outcome’s ad campaigns, including

those for its most significant clients. For example, Outcome delivered less than 50% of

promised devices for at least ten of Outcome’s largest 35 campaigns by revenue in 2015.




                                               13
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 14 of 29 PageID #:1




        53.     Rather than come clean about Outcome’s actual ad delivery, Outcome falsely

assured clients that their ads were running as promised, took steps to conceal the delivery

shortfalls, billed clients as if Outcome had delivered all of the promised ad time, and

recognized revenue from ads that Outcome had never delivered.

        54.     Outcome routinely sent to its clients false affidavits stating that the ads ran as

specified in the contracts. The practice of sending false affidavits started before Desai joined

Outcome in 2013 and – after he joined – Desai took over the responsibility of signing the

false affidavits.

        55.     Desai and Executives A-C each knew about the delivery shortfalls for years

before the fraud was exposed. As early as 2013, both Executive A and Executive B

conveyed false ad delivery information to clients to cover up the fact that Outcome had

fewer offices and devices than identified in the clients’ contract.

        56.     By January 2014, Desai informed both Executive A and Executive B that

there were massive discrepancies between the number of offices and/or devices in

Outcome’s network and the number it had promised to its clients. For example, Desai told

Executive A and Executive B that, among other shortfalls, Outcome had entered into

contracts requiring 1,300 more diabetes waiting room devices and 650 more rheumatology

waiting room devices than it had in its network.

        57.     Outcome’s failure to deliver on its contracts became so routine that, in 2014,

Desai’s analyst group began preparing periodic reports (known as “delta reports”) which

tracked the difference between the contracted number of offices/devices versus the number

of offices/devices that Outcome was actually delivering.




                                                14
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 15 of 29 PageID #:1




       58.    These “delta reports” were generally sent to Desai and Executive C, and

information contained in those reports was discussed by Desai and Executives A-C in

management meetings, including periodic management retreats. The problem grew so

severe that Executive B scheduled a full-day planning session in April 2015 that she called

“Delta Day.” After that meeting, Desai sent an updated delta report to Executive A that

showed pervasive and severe delivery failures across Outcome’s advertising campaigns.

       59.    The delivery shortfalls and the concealment of those shortfalls continued

throughout 2015 and 2016. And, Desai continued to provide Executives A-C with written

summaries showing significant inventory shortages in nearly every specialty area. For

example, on July 11, 2016 – just a month before Outcome started discussions with

prospective investors – an Outcome analyst informed Executive A, Executive B, and Desai

that over half of 137 campaigns sampled had significant delivery failures including 55

campaigns with delivery rates below 60%.

       60.    Desai, and Executives A-C knew, or recklessly disregarded, that Outcome

was continuing to bill clients and recognize revenue for the full contract amount despite

persistent and egregious delivery shortfalls. Given the extent of the shortfalls, had Outcome

properly recognized revenue for only the ads delivered, it would have greatly reduced

Outcome’s revenue and severely impacted Outcome’s ongoing business operations.

       61.    In December 2016, Desai, Executive A, and Executive C discussed the fact

that Outcome had been issuing false monthly affidavits to clients certifying that Outcome

had been fully delivering on its contracts, and discussed ways to address the problem.

Nobody suggested telling clients the truth and nobody instructed Desai to stop sending out




                                             15
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 16 of 29 PageID #:1




false affidavits. Instead, each of the potential changes that Executive A, Executive C, and

Desai discussed were designed to conceal the delivery shortfalls.

       62.     Desai and Executives A-C tightly controlled access to information regarding

Outcome’s delivery shortfalls. This kept the shortfalls concealed from clients and allowed

Outcome to continue recognizing revenue for ads it never ran. For example, Executives A-C

and Desai did not share their “delta reports” with Outcome’s salespeople. Thus, Outcome’s

salesforce – without any warnings or interference from Outcome’s management –

unwittingly continued to promise ad campaigns to clients which Outcome could not deliver.

This, combined with Outcome’s decision to continue booking revenue as if all offices

and/or devices were delivered, meant that Outcome continued to collect money to which it

was not entitled and record artificially inflated revenue in its financial statements.

       Outcome Fabricates Data Studies Regarding “Return on Investment”

       63.     One of the primary selling points for Outcome’s services was the company’s

ability to objectively measure the revenue generated by its advertising campaigns. Outcome

emphasized this ability in its pitch to investors, and claimed that its ads were significantly

more effective than ads run on television or other platforms.

       64.     To support this claim, Outcome provided investors with statistical studies

purportedly prepared by a well-known third-party data analysis firm (“Analyst A”). The

studies were critically important to the investors’ decision to invest in the 2017 Capital Raise

because they showed that the ads worked – prescriptions increased when the ads ran on

Outcome devices. In reality, Outcome altered the results of the studies to make its network

look far more effective than it actually was.




                                                16
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 17 of 29 PageID #:1




       65.     Often, Outcome guaranteed that a client would receive a minimum ROI – the

ratio of revenue generated by the campaign to the cost of the campaign. Outcome often

guaranteed an ROI of 3 to 1 in its contracts. If Outcome failed to achieve the guaranteed

ROI, then Outcome would provide the client with a make-good.

       66.     A make-good could take the form of a refund or a commitment to provide

advertising in the future at no further cost to the client. Outcome inflated revenue by

improperly recognizing revenue it had not earned. When Outcome failed to meet an ROI

guarantee, revenue was not earned.

       67.     But, before the fraud was discovered, make-goods were rare and Outcome

was not telling its clients (or investors) that it routinely failed to meet its contractual ROI

guarantees. In fact, Outcome told the investors that there was only one instance in the

company’s history where the ROI guarantee was not met.

       68.     To measure ROI for its ad campaigns, Outcome hired Analyst A which had

access to pharmaceutical subscription data. Outcome provided Analyst A with information

related to the ad campaign – e.g., a list of doctors’ offices running the ad, and the time

period during which the ad ran. Analyst A then compared the prescriptions written by those

doctors to prescriptions written by a control group of doctors who did not run the ad. Based

on that comparison, Analyst A calculated the impact of the ads on the number of

prescriptions (the “prescription lift”), the additional revenue generated by the ads, and the

“confidence level” (a measure of the likelihood that increased revenue was attributable to

the ads). Analyst A then provided the ROI studies to Desai’s analyst group.

       69.     But, Desai’s and Executives A-C’s previous lies to clients created a problem.

Outcome’s ROI guarantees assumed that Outcome would be able to deliver the number of




                                                17
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 18 of 29 PageID #:1




devices it had promised. Because Outcome had fraudulently inflated the number of offices

and/or devices involved in the ad campaign – yet was still billing clients for the full contract

price – Outcome could not possibly deliver on its ROI guarantees. If Outcome provided

accurate ROI data to clients, Outcome’s massive delivery failures would have been exposed.

           70.   So, to cover up Outcome’s under-delivery problems, Executive A, Executive

B, and Desai manipulated the results of the ROI studies before sharing them with clients.

           71.   In Outcome’s early years, Executive A and Executive B played an active role

in fraudulently altering the results in certain ROI studies. When preparing the list of doctors

provided to Analyst A, Executive A and Executive B directed employees to exclude doctors’

offices that would negatively affect the results. For example, offices were excluded if their

devices had technical difficulties or if they also broadcast ads using competitor media.

Executive A and Executive B did so even though clients had paid for ads to run in those

offices.

           72.   Executive A further skewed the results of ROI studies by having Analyst A

test various subsets of doctors whose patients were exposed to the ads to determine which

subset would result in the highest ROI. Executive A then presented the highest ROI to the

client without disclosing that the study did not include all of the doctors’ offices in the

campaign.

           73.   As he did with the list match, Executive A eventually outsourced the fraud to

Desai. Executive A trained Desai to work with Analyst A during 2013 and then assigned

Desai the full responsibility for obtaining the ROI studies beginning in 2014. Desai –

following the practices he learned by observing Executive A and Executive B – often

instructed employees to manipulate the information sent to Analyst A. If the results from




                                               18
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 19 of 29 PageID #:1




Analyst A still did not meet expectations, Desai simply changed Analyst A’s calculations –

including prescription lift, the revenue generated by the ads, and the confidence level –

before sending the ROI studies to Outcome’s clients.

       74.    For example, Outcome – in an ROI study altered by Desai – told the

manufacturer of a major anticoagulant medication (designed to prevent strokes) that its ads

had led to a 27% prescription lift in the first six months of 2015 with a confidence level of

just over 80% (a key threshold for that metric). In reality, the prescription lift was only 4%

with a confidence level of just under 71%. Analyst A’s original report indicated that the ads

generated $116,000 in additional revenue to the manufacturer. The altered report provided

to the client falsely represented that the ads generated additional revenue of $2 million.

       75.    The manipulated ROI studies were an important part of the fraud. The

manipulated studies covered up Outcome’s delivery shortfalls, avoided make-goods, and

helped maintain good client relationships (allowing the receipt of unearned revenue to

continue).

       76.    Executives A-C knew, or recklessly disregarded, that ROI studies were

routinely fabricated. During 2016 and early 2017 – before the Capital Raise – several

employees warned Executives A-C about the alteration of ROI studies and other allegations

of fraud. Between March and July 2016, at least four of Desai’s analysts voluntarily left

employment at Outcome and raised concerns about the company’s business practices in

their exit interviews. In the exit interviews – which were sent to Executive C – the

employees warned that (a) "[t]here was ambiguity around the concept of truth” at Outcome,

(b) analysts were “being put in situations that felt morally compromising," and (c) there




                                               19
         Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 20 of 29 PageID #:1




   were “[e]thical issues with how sponsorship 1) reports ROI 2) fulfills contracts and 3) uses

   the analytics team to cover up these issues."

          77.    Rather than follow up on these serious allegations of fraud, Executive C

   simply ignored them.

          78.    Complaints from Outcome employees continued throughout 2016. Executives

   A-C either ignored the allegations of fraud or actively sought to terminate the employee

   from Outcome without addressing the allegations of fraud. For example:

DATE      EMPLOYEE COMPLAINT                             EXECUTIVES’ “RESOLUTION”

10/2016 An Outcome salesperson warned Executive          On Executive A’s instruction, Executive C
        A that Outcome engaged in “ongoing               worked with outside counsel to reach a
        fraud,” lied to customers about device           monetary settlement with the salesperson.
        inventory, and had “gone so far as to            Neither Executive A nor Executive C asked
        fraudulently edit power points before            counsel to investigate the employee’s claims of
        sharing the [ROI] information with               fraud.
        clients.”

11/2016 Executive B’s former chief of staff texted       Executive B contacted Desai the next day to
        Executive B, warning of rumors regarding         warn him of the rumors, but did not confront
        the legitimacy of ROI data provided to           Desai about whether he had changed ROI
        customers.                                       data or recommend that the process be
                                                         changed.

1/2017    Outcome’s newly-hired COO warned               Rather than ask for details – or instruct the
          Executive A that Outcome was failing to        COO to investigate – Executive A accused the
          deliver on contract obligations and was        COO of being abrasive and not being a good
          falsifying ROI reports.                        “cultural fit” at the company. Immediately
                                                         after that meeting, the COO resigned after less
                                                         than three weeks of employment.

2/2017    The head of Outcome’s Marketing Sciences       Shortly after sending the letter, the employee
          team sent Executive A a letter describing      was fired. Executive C worked with outside
          Outcome’s fraudulent conduct, including        counsel to reach a monetary settlement with
          “artificially inflating the performance        the individual. Neither Executive A nor
          results it reports to clients.”                Executive C asked counsel to investigate the
                                                         fraud allegations.

2/2017    An associate from Outcome’s Marketing          Executive A discounted the employee’s claim,
          Sciences team informed Executive A of          telling her that, as a low-level employee, she


                                                   20
         Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 21 of 29 PageID #:1




          numerous instances where ROI studies had       could not fully understand the ROI studies
          been altered before sent to clients.           and should not worry about them.

2/2017    The new head of Outcome’s Marketing            Executive A stated that he would look into it.
          Sciences team – replacing the one who had      Shortly after the meeting, the employee
          been fired the month before – met with         resigned and sent an email to Executive C and
          Executive A to discuss similar concerns        Desai noting “glaring inconsistencies between
          about Outcome selling inventory it had no      result presentations received from [Analyst A]
          hope of attaining and the potential            and presentations that are ultimately delivered
          alteration of ROI studies.                     to our clients.” The email was immediately
                                                         forwarded to Executive A. No one at
                                                         Outcome investigated the employee’s
                                                         allegations. Executive C worked with outside
                                                         counsel to reach a monetary settlement with
                                                         the employee.



          79.    Despite the many instances in which employees raised concerns about the

   ROI studies, Executives A-C never confronted Desai about the ROI studies, never told him

   to stop manipulating ROI data, and never took steps to investigate or address employees’

   allegations and concerns. Instead, they continued the fraud.

          80.    Even after this barrage of employee warnings, Outcome continued to tout the

   ROI studies and provided copies to its clients and prospective investors.

   Desai and Executives A-C Sent Materially False Financial Statements and Fake ROI
   Studies to Prospective Investors and Provided Misleading Information During In-Person
   Meetings

          81.    In the second half of 2016, when they started to discuss the Capital Raise with

   prospective investors, Desai and Executives A-C could have told investors the truth about

   Outcome’s business practices. Instead, each of them misled investors about Outcome’s

   financial condition and the effectiveness of Outcome’s ad campaigns. Outcome (a) provided

   investors materially false financial statements for fiscal years 2015 and 2016, and (b) gave

   investors at least 12 false ROI studies that made Outcome’s ad campaigns appear more



                                                 21
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 22 of 29 PageID #:1




effective than they were. Then, Executives A-C and Desai repeated that misleading

information during in-person meetings with prospective investors.

       82.    The investors considered Outcome’s audited financial statements important to

their investment decision because – in addition to reflecting Outcome as a profitable,

growing business – the financial statements were purportedly prepared under GAAP and

audited by a large, well-respected auditing firm.

       83.    Outcome failed to comply with GAAP and its own accounting policies by

consistently recognizing revenue it had not earned on contracts that sustained delivery

shortfalls and missed ROI guarantees. As a result, Outcome’s financial statements for fiscal

years 2015 and 2016 were materially false. In 2015, Outcome recorded approximately $62

million in revenue in its financial statements based on its fraudulent revenue recognition

practices. In reality, during fiscal year 2015, Outcome under-delivered offices or devices in

30 of the company’s 35 largest advertising campaigns (which had generated 80% of

Outcome’s total 2015 recognized revenue). Because Outcome recorded revenue it had not

earned, Outcome’s revenue for 2015 was overstated by at least $14.3 million (or at least 23%

of the total reported revenue for that period).

       84.    In fiscal year 2016, Outcome recorded approximately $129 million in revenue

based on its fraudulent revenue recognition practices. In reality, Outcome had significant

delivery failures on at least 38 of its ad campaigns and recognized revenue for ads that it did

not deliver. For fiscal year 2016, Outcome’s financial statements included at least $30

million in fraudulently overstated revenue (or 23% of the total recognized revenue for that

period).




                                                  22
          Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 23 of 29 PageID #:1




           85.       The ROI studies also were important to investors. Desai provided Executive

    C with 28 ROI studies, and Executive C then directed that the reports be uploaded to the

    “data room” available to prospective investors.

           86.       The ROI studies that were sent to prospective investors were materially false.

    Of the 28 ROI studies sent to prospective investors, at least 12 included materially inflated

    data for prescription lift and revenue lift, and included fake “confidence level” data to make

    it look like the campaign met the 80% threshold for that metric. For example, Outcome sent

    manipulated ROI studies to investors with the following altered data:

                                   Number of                          Lift Confidence        Revenue
                                                  Prescription Lift
   Drug            Period           Doctors                                Level             Generated
                                Original Altered Original Altered Original Altered       Original     Altered
  Diabetes                                                                                  Not          Not
                 1/15 to 7/15    919     1,459    1.00%     16.00%    12.62%   92.62%
 Medication                                                                              Included     Included
   Blood
  Thinner        1/15 to 3/15    1,943   4,955    4.20%     27.10%    70.87%   80.10%     $116k       $2 mil
 Medication
Rheumatoid                                                                                  Not          Not
  Arthritis      7/14 to 4/15    922      922    -3.00%     35.40%    12.05%   91.24%    Included     Included
Medication A
  Asthma                                                                                    Not          Not
                 4/15 to 8/15    844      955     1.00%     17.80%    11.60%   93.60%
 Medication                                                                              Included     Included
Rheumatoid
                 1/14 to                                                                               $2.6
  Arthritis                      326      497     6.60%     46.40%    44.32%   95.43%     $923k
                 12/14                                                                                 mil
Medication B


           87.       Desai and Executives A-C each knew that false information had been

    provided to investors and each of them contributed to that fraud. Outcome’s analyst group –

    operating at Desai’s direction – provided Outcome’s accounting department with false

    delivery data showing that the number of offices and/or devices running the ads was the

    same as the contracted number of offices and/or devices. Desai’s department also provided

    the accounting department with the same falsified ROI studies that were given to clients.


                                                    23
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 24 of 29 PageID #:1




       88.     Desai knew – or recklessly disregarded – that (a) false delivery information

and false ROI studies would be used to create Outcome’s financial statements, (b) the false

delivery data would lead Outcome to recognize revenue for ads that never ran on

Outcome’s devices, (c) the false ROI studies would lead Outcome to recognize revenue for

achieving the ROI guarantees when the performance guarantees had not been met, and (d)

the resulting financial statements – with the fraudulently inflated revenue – would be

provided to potential investors in the Capital Raise. As for the fake ROI studies, Desai knew

that he had manipulated the ROI results, knew that several of the fake reports were being

provided to investors, and participated in in-person meetings with prospective investors

where he discussed Outcome’s ROI programs. Yet, in those meetings, Desai hid the truth

regarding the fake ROI data from investors.

       89.     Executive C oversaw Outcome’s accounting, knew about the massive ad

delivery failures, and knew that Outcome was recognizing revenue for ads that never ran. In

sum, he knew – or recklessly disregarded – that Outcome’s financial statements were

materially false because they reflected revenue that Outcome had not earned. He also knew

– or recklessly disregarded – that the ROI data sent to investors was false (as it did not

reflect Outcome’s massive and pervasive delivery failures).

       90.     Yet, Executive C (a) did nothing to correct the financial statements before he

provided them to investors, (b) repeated the artificially inflated revenue figures for fiscal

years 2015 and 2016 during in-person meetings with prospective investors, and (c) sent 28

ROI reports to investors (when he knew – or recklessly disregarded – that the ROI data had

been manipulated).




                                               24
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 25 of 29 PageID #:1




       91.    Executive A and Executive B also knew – or recklessly disregarded – that (a)

Outcome had massive and pervasive ad delivery failures, (b) Outcome routinely billed

clients for devices that never ran the clients’ ads, (c) Outcome recognized revenue for ads

that Outcome never ran, and (d) ROI data sent to investors was false (as it did not reflect

Outcome’s massive and pervasive delivery failures).

       92.    But, Executive A and Executive B did not provide accurate financial and ROI

information to prospective investors during in-person meetings, provided a false narrative

during in-person meetings with investors that Outcome was a profitable, growing company,

and hid from prospective investors the pervasive fraud at the core of Outcome’s business.

The Aftermath: Outcome’s Fraud Is Exposed

       93.    In October 2017, an article was published in the Wall Street Journal that

outlined alleged misconduct at Outcome, including allegations that Outcome “misled

pharmaceutical companies by charging them for ad placements on more video screens than

the startup had installed” and “provided inflated data to measure how well ads performed,

created documents that inaccurately verified that ads ran on certain doctors’ screens and

manipulated third-party analyses showing the effectiveness of the ads.”

       94.    Immediately after the article was published, Outcome retained outside

counsel to perform a comprehensive internal investigation into the alleged misconduct.

Desai was put on involuntary leave and eventually left the company.

       95.    Shortly thereafter, the investors in the 2017 Capital Raise sued Outcome

Holdings, Executive A, and Executive B. In January 2018, as part of a settlement of that

suit: (a) Executive A and Executive B resigned their officer positions, (b) Executive A and

Executive B were forced to return a portion of the $225 million they received as part of the




                                              25
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 26 of 29 PageID #:1




Capital Raise, and (c) the board of directors was increased from three positions to seven

positions so that Executive A and Executive B no longer controlled the board.

       96.    Executive C left Outcome in February 2018.

       97.    After a May 2019 debt restructuring, Executive A and Executive B no longer

held any ownership interest in the company.

                                          COUNT I

                     Violations of Section 10(b) of the Exchange Act,
                              and Exchange Act Rule 10b-5

       98.     Paragraphs 1 through 97 are realleged and incorporated by reference.

       99.     As more fully described in paragraphs 1 through 97 above, Defendant Desai,

in connection with the purchase and sale of securities, by the use of the means and

instrumentalities of interstate commerce and by the use of the mails, directly and indirectly:

used and employed devices, schemes and artifices to defraud; made untrue statements of

material fact and omitted to state material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading; and

engaged in acts, practices and courses of business which operated or would have operated as

a fraud and deceit upon purchasers and prospective purchasers of securities.

       100.   As described in more detail in paragraphs 1 through 97 above, Defendant

Desai acted with scienter in that he knowingly or recklessly made the material

misrepresentations and omissions and engaged in the fraudulent conduct identified above.

       101.   By reason of the foregoing, Defendant Desai violated Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. 240.10b-5].




                                              26
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 27 of 29 PageID #:1




                                          COUNT II

              Violations of Section 17(a)(1) and 17(a)(3) of the Securities Act
       102.    Paragraphs 1 through 97 are realleged and incorporated by reference as

though fully set forth herein.

       103.    By engaging in the conduct described in paragraphs 1 through 97 above,

Defendant Desai, in the offer and sale of securities, by the use of the means and instruments

of interstate commerce, directly or indirectly has: employed devices, schemes and artifices to

defraud; and engaged in transactions, practices, or courses of business that operated or

would operate as a fraud or deceit upon the purchasers of such securities.

       104.    Defendant Desai intentionally or recklessly engaged in the devices, schemes,

artifices, transactions, acts, practices and courses of business described above.

       105.    Defendant Desai also acted, at least, negligently in engaging in the conduct

identified in paragraphs 1 through 97 above.

       106.    By reason of the foregoing, Defendant Desai violated Section 17(a)(1) and (3)

of the Securities Act [15 U.S.C. § 77q(a)(1), (3)].

                                          COUNT III

          Aiding and Abetting Violations of Section 17(a) of the Securities Act,
            Section 10(b) of the Exchange Act, and Exchange Act Rule 10b-5

       107.    Paragraphs 1 through 97 are realleged and incorporated by reference.

       108.    As alleged above, uncharged related parties Outcome, Outcome, Inc., and

Outcome Holdings violated Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section

10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5]

thereunder.




                                               27
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 28 of 29 PageID #:1




       109.      As alleged above, Defendant Desai knowingly and recklessly provided

substantial assistance to uncharged related parties Outcome, Outcome, Inc., and Outcome

Holdings in their violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)],

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-

5] thereunder.

       110.      Accordingly, Defendant Desai aided and abetted the violations described

above and, pursuant to Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)], and 20(e) of

the Exchange Act [15 U.S.C. § 78t(e)], Defendant Desai is liable for such violations.

                                    RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that this Court:

                                              I.

       Issue findings of fact and conclusions of law that Defendant Desai committed the

violations charged and alleged herein.

                                              II.

       Enter an Order of Permanent Injunction restraining and enjoining Defendant Desai,

his officers, agents, servants, employees, attorneys and those persons in active concert or

participation with the Defendant who receive actual notice of the Order, by personal service

or otherwise, and each of them from, directly or indirectly, engaging in the transactions,

acts, practices or courses of business described above, or in conduct of similar purport and

object, in violation of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], and Section

10(b) of the Exchange Act [15 U.S.C. § 78j] and Rule 10b-5 [17 CFR § 240.10b-5]

thereunder and from aiding and abetting violations of Section 17(a) of the Securities Act [15

U.S.C. § 77q(a)], and Section 10(b) of the Exchange Act [15 U.S.C. § 78j] and Rule 10b-5



                                              28
     Case: 1:19-cv-07528 Document #: 1 Filed: 11/14/19 Page 29 of 29 PageID #:1




[17 CFR § 240.10b-5].

                                               III.


       Issue an Order imposing upon Defendant Desai appropriate civil penalties pursuant

to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)].
                                               IV.

       Retain jurisdiction of this action in accordance with the principals of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders

and decrees that may be entered or to entertain any suitable application or motion for

additional relief within the jurisdiction of this Court.


                                                V.

       Grant such other relief as this Court deems appropriate.

                                       JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Commission hereby

requests a trial by jury.

                                     UNITED STATES SECURITIES
                                     AND EXCHANGE COMMISSION

November 14, 2019                    By:    s/ Timothy S. Leiman
                                     Timothy S. Leiman (leimant@sec.gov ) (IL #6270153)
                                     Tracy W. Lo (lot@sec.gov) (IL #6270173)
                                     Jedediah B. Forkner (forknerj@sec.gov) (IL #6299787)

                                     Chicago Regional Office
                                     175 West Jackson Blvd., Suite 1450
                                     Chicago, IL 60604
                                     Telephone: (312) 353-7390

                                     Attorneys for Plaintiff



                                                29
